—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him following a jury trial of driving while ability impaired (Vehicle and Traffic Law § 1192 [1]) and aggravated unlicensed operation of a motor vehicle in the first degree (Vehicle and Traffic Law § 511 [3] [a]). Contrary to defendant’s contentions, the verdict is not against the weight of the evidence (see generally, People v Bleakley, 69 NY2d 490, 495) and the sentence is neither unduly harsh nor severe. We note, however, that the order of revocation issued by the Department of Motor Vehicles improperly revokes defendant’s license for a minimum of one year, rather than a minimum of six months (see, Vehicle and Traffic Law § 1193 [2] [b] [1-a]) and the order must therefore be amended (see generally, People v Nunez, 267 AD2d 1050, 1051, lv denied 94 NY2d 905). (Appeal from Judgment of Genesee County Court, Noonan, J.— Aggravated Unlicensed Operation Motor Vehicle, 1st Degree.) *1045Present — Green, J. P., Wisner, Hurlbutt, Scudder and Kehoe, JJ.